         Case 3:19-cv-00135-JCH Document 19-3 Filed 02/27/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


MOHAMED SAAD,                                 :
                                              :
               Plaintiff,                     :
                                              :       CIVIL CASE NO. 3:19-CV-00135
v.                                            :
                                              :
ASML US, LLC                                  :
                                              :
                                              :
               Defendant.                     :


                        [PROPOSED] ORDER GRANTING
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       The Court, having considered Defendant’s Motion for Summary Judgment and all
briefing related thereto, finds good cause exists to grant Defendant’s requested relief, and
therefore,
       IT IS HEREBY ORDERED granting Defendant’s Motion for Summary Judgment and
dismissing all claims in the Complaint with prejudice.

       DATED this ___ day of _________________, 2020.



                                                      Janet C. Hall
                                                      United States District Judge
